IN THE SUPREME COURT, STATE OF WYOMING

                                         2016 WY 45

                                                              APRIL TERM, A.D. 2016

                                                                     April 19, 2016

JR,

Appellant
(Respondent),

v.                                                   S-15-0215

TLW,

Appellee
(Petitioner).

                     Appeal from the District Court of Teton County
                        The Honorable Timothy C. Day, Judge

Representing Appellant:
      Melissa M. Owens of Owens Law Office, PC, Jackson, WY and Heather Noble,
      Jackson, WY.

Representing Appellee:
      Leah K. Corrigan of Western Wyoming Law, LLC, Jackson, WY.




Before BURKE, C.J., and HILL, DAVIS, FOX, and KAUTZ, JJ.



NOTICE: This opinion is subject to formal revision before publication in Pacific Reporter Third.
Readers are requested to notify the Clerk of the Supreme Court, Supreme Court Building,
Cheyenne, Wyoming 82002, of any typographical or other formal errors so that correction may be
made before final publication in the permanent volume.
HILL, Justice.

[¶1] Appellant (Mother) challenges a district court’s order awarding Appellee (Father)
primary custody of the parties’ children. We will affirm the district court.

                                         ISSUE

[¶2]   Mother presents one issue, with three subsections, for our review:

             1. The district court abused its discretion in awarding
                custody to Father.

                    a. The district court erred in failing to consider – but
                       apparently overruling the minor children’s
                       preference – particularly as the district court did
                       not have sufficient basis for assessing how much
                       weight to give that preference.

                    b. The district court had an insufficient basis for
                       deviating from the recommendation of the
                       Guardian Ad Litem.

                    c. The district court had an insufficient      basis for
                       granting residential custody to Father      after the
                       minor children had been living in           Mother’s
                       temporary custody in Bozeman for             eighteen
                       months.

                                         FACTS

[¶3] Mother and Father were never married but they dated and were living together
when their two children were born in 2004 and 2006. Their relationship ended in 2008,
but for the most part they shared custody of their children.

[¶4] This matter began in September of 2013, when Father filed a petition to establish
paternity, custody, visitation, and support, after he learned that Mother planned to move
from Jackson, Wyoming to Bozeman, Montana with the children. A temporary custody
hearing was held on November 1, 2013, after which the court awarded the parties joint
legal custody with temporary residential custody being awarded to Mother. Accordingly,
Mother and the two children moved to Bozeman in December of 2013, and Father
remained in Jackson.




                                             1
[¶5] Almost one year later, in October of 2014, the court held a bench trial to determine
custody. The children did not testify and were not interviewed. The court heard
testimony from both parties. Testimony also included that from a Guardian Ad Litem
(GAL). Ultimately, the GAL recommended that Mother have primary custody. Despite
that recommendation, the court awarded Father primary residential custody, subject to
Mother’s visitation.

                               STANDARD OF REVIEW

[¶6] This Court reviews district court decisions affecting child custody and visitation
for an abuse of discretion. Demers v. Nicks, 2016 WY 13, 366 P.3d 977 (Wyo. 2016).
About custody matters we have further said:

              It has been our consistent principle that in custody matters,
              the welfare and needs of the children are to be given
              paramount consideration. The determination of the best
              interests of the child is a question for the trier of fact. We do
              not overturn the decision of the trial court unless we are
              persuaded of an abuse of discretion or the presence of a
              violation of some legal principle.

              A court does not abuse its discretion unless it acts in a manner
              which exceeds the bounds of reason under the circumstances.
              Our review entails evaluation of the sufficiency of the
              evidence to support the district court’s decision, and we
              afford the prevailing party every favorable inference while
              omitting any consideration of evidence presented by the
              unsuccessful party. Findings of fact not supported by the
              evidence, contrary to the evidence, or against the great weight
              of the evidence cannot be sustained. Similarly, an abuse of
              discretion is present when a material factor deserving
              significant weight is ignored.

IC v. DW, 2015 WY 135, ¶ 7, 360 P.3d 999, 1001 (Wyo. 2015) (quoting Stevens v.
Stevens, 2014 WY 23, ¶ 8, 318 P.3d 802, 805-06 (Wyo. 2014)).

                                      DISCUSSION

[¶7] In Mother’s only issue she argues that the district court abused its discretion when
it awarded Father primary residential custody. Mother more specifically argues that the
court did not consider the children’s preferences, that the court did not have a sufficient
basis for its deviation from the GAL’s recommendation, and that the court lacked a basis



                                              2
for granting custody to Father after the children had lived with Mother in Bozeman for 18
months.

[¶8] The district court detailed its reasoning for granting Father primary custody in a
25-page order. Part of its reasoning reads as follows:

             39. The testimony in this case, particularly Mother’s own
             testimony, causes the Court serious concerns about the
             destructive effect of Mother’s attitudes towards Father and his
             parenting. Her communication of those attitudes to the
             children, however true they may seem to be in her mind, has a
             deleterious effect upon the children and their resulting
             relationship with their Father. These attitudes and comments
             reflect negatively on Mother’s judgment as to what is in the
             best interests of the children. The Court directs the parties to
             the “Golden Rule” described by Ms. Bjelland and to the
             parenting covenants described elsewhere in this Order –
             disparaging a parent in the presence of children does not
             support the parent-child relationships or the co-parenting
             relationship.

             40. Based on the testimony and exhibits described in the
             preceding factor, the Court finds that Mother has difficulty
             not intruding on Father’s parenting. As noted above, Mother
             testified that her intrusion could, in her opinion, continue as
             she deemed necessary and that it was appropriate because, in
             her opinion, she has higher values than Father. Testimony
             and exhibits admitted at trial also show that Mother has been
             critical of Father’s ability to substitute as a homeschool
             instructor when the children are in his care. Mother explained
             in her testimony that she could have been more diplomatic
             and constructive in her comments regarding Father’s
             homeschool instruction of the children. While she admitted
             she could have been more diplomatic, there was no indication
             that type of communication would end. Rather, as noted
             above, Mother testified that in her opinion her behavior is
             justified because she has higher standards than Father.

             41. Father asserts that Mother micro-manages his parenting
             and is intrusive. For example, though an email admitted as a
             trial exhibit, Mother criticized Father’s decision to show the
             children a “Pirates of the Caribbean” film (he would fast-
             forward the movie during certain fight scenes). Mother


                                            3
testified at trial that in her opinion the film was inappropriate
and simply should not have been viewed by the children.
Father points to the exhibits regarding his homeschooling and
correction of his lessons. Another exhibit was admitted in
which Mother criticized Father’s use of bookmarks in books
the children are reading. Mother testified that she is harsh in
her communications to Father but that it is necessary or
Father will not listen to her.

42. Religious differences are an issue between the parents.
Mother is a Christian whose beliefs are strong. In testimony
during trial, witness DB explained that during their dating
relationship, Mother was accepting of his separate faith and
belief system that was different than hers and that Mother
never criticized his or anyone else’s religion. However, he
also explained that one basis for their break up was that he
wanted his children to explore their own spirituality. He did
not feel that exploration could occur if he stayed with Mother
because of her strong Christian faith.

43. …The children’s counselor in Jackson testified that, in
her opinion as a counselor, the children would repeat
statements about religion that did not seem to be authentically
the children’s own. She based her opinion in part on
statements made by the children that appeared to be
“parroting” negative adult statements about the Jewish
religion or favoring the Christian religion, in addition to the
children’s statements about family finances and marital
relationships.

44. In citing examples of Mother’s strongly held values, as
well as her deeply held opinions about Father’s parenting, the
Court’s intent is not to challenge those fundamental values, or
even challenge Mother’s opinions about Father. Rather, the
issue is highlighted because while those values and opinions
may motivate Mother’s inappropriate and negative
communication to the children regarding Father, the effect is
to diminish Father in the children’s eyes and harm the parent-
child relationship. The Court does not believe expert
testimony is necessary to conclude a certain degree of
parental alienation is inevitable in the dynamic at play here.

....


                                4
             59. This decision by the Court has not been easy. Indeed,
             both parents in this case are on positive sides of the ledger
             with respect to most of the factors considered. Both parents
             are good parents. The parents are not good co parents, and
             Mother has particular difficulty in performing a healthy co
             parent role.     The Court has repeatedly reviewed and
             considered evidence and testimony in relation to each factor.
             The Court finds that on balance and after much deliberation,
             the statutory factors weigh in favor of Father for primary
             residential custody. [Underline in original.]

             60. Mother’s apparent attitude of superiority vis-à-vis Father,
             her negative attitude toward Father that she openly
             communicates to the children, her inability to allow Father to
             parent without her invasion, and her difficulty in respecting
             and supporting his role as Father to the children, causes the
             Court serious concern. Mother gave the Court no reason to
             believe these behaviors are likely to change. These behaviors
             are not in the children’s best interest.

             61. The children’s needs are well served by implementing a
             custodial situation that optimizes the likelihood that love and
             respect for each parent is encouraged and supported. That
             can more readily occur if Father is the primary custodian.
             Father’s more open co-parenting style and less judgmental
             attitudes with respect to Mother creates an environment that is
             likely to foster a more positive co-parenting relationship and a
             better overall relationship between the children and each
             parent. This best serves the welfare of the children and
             should help strike a more reasonable balance of the rights and
             affections of each of the parents.

[¶9] Wyo. Stat. Ann. § 20-2-201(a) (LexisNexis 2013) lists ten statutory factors that a
district court must consider when determining the best interests of the children in a
custody case. Those factors are:

                    (i) The quality of the relationship each child has with
             each parent;
                    (ii) The ability of each parent to provide adequate care
             for each child throughout each period of responsibility,
             including arranging for each child’s care by others as needed;
                    (iii) The relative competency and fitness of each


                                             5
             parent;
                    (iv) Each parent’s willingness to accept all
             responsibilities of parenting, including a willingness to accept
             care for each child at specified times and to relinquish care to
             the other parent at specified times;
                    (v) How the parents and each child can best maintain
             and strengthen a relationship with each other;
                    (vi) How the parents and each child interact and
             communicate with each other and how such interaction and
             communication may be improved;
                    (vii) The ability and willingness of each parent to
             allow the other to provide care without intrusion, respect the
             other parent’s rights and responsibilities, including the right
             to privacy;
                    (viii) Geographic distance between the parents’
             residences;
                    (ix) The current physical and mental ability of each
             parent to care for each child;
                    (x) Any other factors the court deems necessary and
             relevant.

[¶10] In this case, the court decided that seven of the above factors were neutral in that
they favored neither parent. However, the remaining three factors favored Father in the
court’s opinion. According to the district court, those factors weighing conclusively in
Father’s favor were:

                    (v) How the parents and each child can best maintain
             and strengthen a relationship with each other;
                    (vi) How the parents and each child interact and
             communicate with each other and how such interaction and
             communication may be improved;
                    (vii) the ability and willingness of each parent to
             allow the other to provide care without intrusion, respect the
             other parent’s rights and responsibilities, including the right
             to privacy[.]

We said in Blakely v. Blakely, 2009 WY 127, ¶ 11, 218 P.3d 253, 256 (Wyo. 2009), that
“no single factor is determinative. … In fact, depending on the case, different factors
will present a greater need for emphasis.” Regarding custody determinations, we have
also said:

             “The law affords wide discretion to the district court when
             fashioning custody and visitation provisions for the best


                                             6
              interests of the children.” Pace [v. Pace], [2001 WY 43,]
              ¶ 11, 22 P.3d [861,] 865 [(Wyo.2001)] (quoting Reavis [v.
              Reavis], 955 P.2d [428,] 431 [(Wyo.1998)]). Such discretion
              “encompasses one of the most difficult and demanding tasks
              assigned to a trial judge.” Reavis, 955 P.2d at 431.
              “Ultimately, the ‘goal to be achieved is a reasonable balance
              of the rights and affections of each of the parents with
              paramount consideration being given to the welfare and needs
              of the children.’” Pace, ¶ 11, 22 P.3d at 865 (quoting Leitner
              [v. Lonabaugh], 402 P.2d [713,] 720 [(Wyo.1965)]).

Dahlke v. Dahlke, 2015 WY 76, ¶ 14, 351 P.3d 937, 941 (Wyo. 2015) (quoting Zupan v.
Zupan, 2010 WY 59, ¶ 13, 230 P.3d 329, 333 (Wyo. 2010)). With the foregoing in mind,
we turn to Mother’s arguments.

Children’s Preference

[¶11] Mother first argues that the district court erred in failing to consider the children’s
preference to live with Mother. We find no abuse of discretion.

[¶12] A child’s custody preference, though not conclusive, is a factor that should be
given serious consideration in determining custody. Dahlke, ¶ 18, 351 P.3d at 942.
About a child’s preference in custody matters, we have very recently stated as follows:

              We have long held that “the preference of a child of sufficient
              age and maturity is a factor to be considered by a court in
              ascertaining what is in the child’s best interests.” Love v.
              Love, 851 P.2d 1283, 1289-90 (Wyo.1993) (quoting Roberts
              v. Vilos, 776 P.2d 216, 218 (Wyo.1989)). We have identified
              several factors to consider in weighing a child’s custodial
              preference:

                 [T]he age of the child; the reason for the preference; the
                 relative fitness of the preferred and non-preferred parent;
                 the hostility, if any, of the child to the non-preferred
                 parent; the preference of other siblings; and whether the
                 child’s preference has been tainted or influenced by one
                 parent against the other.

              Roberts, 776 P.2d at 219. “In addition, the preference which
              has a stated basis and is expressed in a plain manner should
              be accorded greater weight than one whose basis cannot be
              described.” Id. at 218-19.


                                              7
              . . . While it is true that a child’s preference is only one factor
              to consider, and that it cannot form the sole basis for a
              custody determination, a child’s preference should be
              seriously considered when the child is of an appropriate age
              and maturity to assert such a preference. Love, 851 P.2d at
              1291; Mulkey-Yelverton v. Blevins, 884 P.2d 41, 44
              (Wyo.1994) (“A child’s unequivocal preference to live with a
              particular parent is a factor to be considered, but the
              expression of a preference is not conclusive.”).

                 Courts have relied on children’s preferences in granting
                 custody where they were found to be “bright,
                 communicative, understanding, and mature for their age,”
                 and the decision was “well-reasoned” and “not the product
                 of coaching.” Hansen v. Hansen, 327 N.W.2d 47, 49
                 (S.D.1982). We agree that the “welfare of the children
                 * * * is not being served if their wishes are not considered
                 by the trial court.” In re Marriage of Kramer, 177 Mont.
61, 580 P.2d 439, 444 (1978). See also, In re Custody of
                 Maycelle D., 213 Mont. 225, 691 P.2d 410, 412 (1984).
                 Though the child’s preference is but one factor to
                 consider, theses wishes should receive “serious
                 consideration.” In re Marriage of Rolfe, 216 Mont. 39,
                 699 P.2d 79, 87 (1985).

              Love, 851 P.2d at 1290-91.

Dahlke, ¶¶ 17-18, 351 P.3d at 942.

[¶13] Regarding the children’s preferences in this case, the court briefly noted in its final
order that Mother believed the children preferred to live with her. However, beyond that,
there was no testimony from either child regarding their preferences. They were never
interviewed about a preference. Had they testified, their ages - eight and nine at the time
of trial - do not provide significant weight. “The older a child becomes, greater weight
should be given his preference.” Love v. Love, 851 P.2d 1283, 1289 (Wyo. 1993)
(quoting Yates v. Yates, 702 P.2d 1252, 1256 (Wyo. 1985)). In fact, this Court has
rejected the expressed preference of ten and thirteen-year-old children as a controlling
factor in a custody decision. Curless v. Curless, 708 P.2d 426, 429 (Wyo. 1985).

[¶14] This Court has recently stated that a party’s failure to offer evidence to the district
court results in a waiver of any argument regarding the significance of that evidence on



                                               8
appeal. Guy-Thomas v. Thomas, 2015 WY 35, ¶¶ 12-13, 344 P.3d 782, 786 (Wyo. 2015).
There,

            [w]ife’s attorney did not attempt to introduce evidence or
            make an offer of proof which would tell us what evidence of
            marital infidelity she would have presented. If Wife had
            evidence that she wanted to present, her attorney should have
            offered that evidence, and if she was not allowed to present it,
            an offer of proof should have been made so that we would
            know what would have been presented to determine whether
            an error was made.

[¶15] In this case, Mother did not offer the testimony of her children at trial. The
children were not interviewed. The district court had no concrete evidence to consider
regarding the preference of the children. Thus, we must find that Mother waived this
argument when she failed to put on any direct evidence on her own behalf.

GAL’s Recommendation

[¶16] Mother also argues that the district court had an insufficient basis for deviating
from the recommendation of the GAL.

[¶17] Regarding the GAL’s recommendation, the district court stated:

             56. The GAL notes that both children love both parents and
             both parents love their children. The GAL notes, as does Ms.
             Bjelland, that the parents have a woefully dysfunctional co-
             parenting relationship. The GAL recommends maintaining
             the status quo, by suggesting primary residential custody
             remain with Mother with liberal visitation with Father. The
             GAL points to the children’s satisfaction with homeschooling
             with Mother and that they are settled in Bozeman in support
             of her recommendation.

             57. The      Court    respectfully    disagrees    with      the
             recommendation of the GAL regarding residential custody
             and visitation. The court recognizes the children are settled in
             Bozeman since temporary residential custody was granted to
             Mother.      However, the Court finds the co-parenting
             difficulties between the parents are worse since the move
             given the distance between homes. When the parents both
             lived in Jackson and had almost equal time with the children,
             the relationships between the children and each parent could


                                            9
             be maintained more easily and continue to grow despite any
             disparaging remarks and co-parenting difficulties between
             parents. The key factor for the Court is that Mother, as
             residential custodian, freely communicates with the children
             in a disparaging manner about Father. Father is handicapped
             in attenuating that prejudice because of his limited contact
             with the children as the non-custodial parent. Based on
             Mother’s testimony, there is little reason to believe that
             paradigm will change if Mother remains as the primary
             custodian. The Court finds that certain factors weigh in favor
             of Father – how parents and child can maintain and
             strengthen relationships with each other; how the parents and
             child interact and communicate and how such may be
             improved; and the ability and willingness of each parent to
             allow the other to parent without intrusion, Wyo. Stat. § 20-2-
             201(a)(v)-(vii). The Court finds that Father’s parenting style
             is less intrusive, and more respectful of Mother’s parenting,
             which is conducive to maintaining and strengthening the
             children’s relationship and communication with both parents
             over time and the geographic distance between homes.

             58. Although Mother testified that she believed the children
             preferred to live with her and would not like moving back to
             Jackson, she also believes that both children are resilient.
             Mother also testified that she takes the children’s opinion into
             account but that they are too young to decide what is in their
             best interests. The court cites this testimony as credible
             evidence from the current primary residential caregiver that
             the two children are resilient and have the capacity to
             healthily adjust to a change in primary custody. No other
             evidence was admitted to suggest that the children have
             special needs that could impact either child’s adjustment to
             their former home in Jackson.

[¶18] A court is not required to accept the recommendations of a GAL. FFJ v. ST, 2015
WY 69, ¶ 21, 348 P.3d 415, 421-422 (Wyo. 2015) (citing Olsen v. Olsen, 2013 WY 115,
¶ 22, 310 P.3d 888, 894 (Wyo. 2013)). Also, “[o]ur rule is that the credibility of
witnesses, the weight of the evidence, and conflicts in the evidence must be resolved by
the finder of fact[.]” Montee v. State, 2013 WY 74, ¶ 23, 303 P.3d 362, 367 (Wyo. 2013)
(quoting Aden v. State, 717 P.2d 326, 328 (Wyo. 1986)). The district court explained in
detail its reasoning in rejecting the GAL’s recommendation -- because of the parties’
ultimate lack of cooperation. We find no abuse of discretion.



                                             10
Change of Custody from Temporary with Mother to Permanent with Father

[¶19] Finally, Mother argues that the district court erred when it changed temporary
custody from Mother to permanent custody with Father. Unfortunately for Mother, this
is entirely within the district court’s prerogative and the ultimate point of a custody
determination involving a temporary order.

[¶20] The court recognized that Mother had been the primary residential custodian since
the court entered a temporary custody order. The court stated, however, that

             “… Temporary Custody Orders are temporary and do not
             conclusively affect the ultimate custody determination in this
             or any other child custody action. The award of temporary
             custody cannot be a controlling factor to the exclusion of the
             other statutory factors, particularly not where custody was
             award in a temporary custody hearing, which is an expedited
             proceeding without the benefit of all trial procedures,
             preparations, and evidence.”

The court also noted that prior to that order, the couple shared “approximately equal
residential custody time.” Pointedly, the court continued:

             The Court has given great consideration to the Mother’s role
             as temporary primary caregiver and as the children’s
             homeschool instructor. However, in light of Mother’s claim
             to values superior than those of Father, her reluctance to
             foster a positive relationship between Father and the children
             by openly disparaging Father to the children, and her inability
             to respect Father’s rights and responsibilities as a parent
             without intrusion, Mother’s role as the ongoing primary
             caregiver is not in the children’s best interests. Mother’s
             status as the past primary caregiver is not the controlling
             factor in this case.

[¶21] It was entirely within the court’s prerogative to award primary residential custody
to Father, and we find no abuse of discretion.

                                    CONCLUSION

[¶22] The district court did not abuse its discretion when it awarded Father primary
custody of the parties’ children. The district court is affirmed.




                                            11